Simmons Company Ratio of Earnings to Fixed Charges Year Ended December 27, 2008 December 29, 2007 December 30, 2006 December 31, 2005 December 25, 2004 Pre-tax income (loss) from operations $(576.7) $32.6 $72.0 $6.0 $35.3 Fixed charges: Interest expense and amortization of debt discount and financing costs 73.1 75.7 79.9 70.4 44.2 Rentals - 13% (1) 3.1 3.0 3.2 3.4 2.8 Total fixed charges 76.2 78.7 83.1 73.8 47.0 Earnings before income taxes and fixed charges $(500.5) $111.3 $155.1 $79.8 $82.3 Ratio of earnings to fixed charges N/A 1.41x 1.87x 1.08x 1.75x (1) The percent of rent included in the calculation is a reasonable approximation of the interest factor in the Company's operating leases.
